COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Jerrold Klein, Independent Executor of the Estate of
                            Irving Klein, Deceased, Relator

Appellate case number:      01-17-00249-CV

Trial court case number:    447,952

Trial court:                Probate Court No. 3 of Harris County

        This Court’s April 18, 2017 Order had requested a response by any real party in
interest to the mandamus petition filed by the relator, Jerrold Klein, Independent
Executor of the Estate of Irving Klein, Deceased, which seeks to vacate the respondent
trial judge’s March 30, 2017 “Order Compelling Distribution of Estate Property” in the
underlying probate proceeding. This Court’s April 18, 2017 Order had also granted the
relator’s motion to stay the March 30, 2017 Order pending resolution of the mandamus
petition, and noted that any party may file a motion for reconsideration of this stay.
       On May 4, 2017, the real party in interest Ann Sewell filed a motion for
reconsideration of this Court’s April 18, 2017 Order granting the stay, and requests that
this Court lift the stay. See TEX. R. APP. P. 52.10(c).
       Accordingly, because no response has been filed yet, the Court requests a response
from relator to real party in interest Sewell’s motion for reconsideration of the April 18,
2017 Order granting the stay. The response, if any, shall be filed within 7 days from the
date of this order. See TEX. R. APP. P. 2, 52.10(b).


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually     Acting for the Court
Date: May 11, 2017